Title: From George Washington to Alexander McDougall, 15 October 1783
From: Washington, George
To: McDougall, Alexander


                        
                            Dear Sir
                            Rocky hill 15 Octob. 1783
                        
                        By the last Post I was favord with your Letter of the 5 Instantand I take the earliest opportunity to
                            acquaint you of my compliance with your request.
                        Tho’ I have ever been averse to Officers going to New York on every slight pretext, I was always ready to
                            grant my permission when real business required their presence. With great regard am Dr Sir Your Most Obedient Servant

                    Go Washington